DETAILED ACTION
Status of Claims
This communication is a first action on the merits.  Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storing component configured to store…” and “a deadline alert component configured to acquire…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the independent claim(s) 1 and 11 recite(s) an office computer and a method including a storing component for storing office work deadline information output and a deadline alert component for acquiring the deadline information from the storing component and outputting a reminder notification without executing the job applications. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 
 Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of storing office work deadline information output, acquiring the office work deadline information, and outputting a reminder notification. The limitations of at least “a deadline alert component configured to acquire the office work deadline information from the storing component and output a reminder notification 
Regarding claims 2-10 and 12-20, the dependent claims do not include any additional elements that constitute statutory matter. The dependent claims are directed to the same abstract idea as recited in the independent claims and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One), or include additional details that, when analyzed under Step 2A Prong Two and Step 2B, recite additional elements that fail to integrate the abstract 
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if  to perform the steps of the invention. The processor in the claimed steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of computing or processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the computer and method as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, which states that the claimed invention is merely implemented on an office computer that can be any kind of device which can be programmed including e.g. any kind of Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. Therefore, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7,10-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komine (US 2010/0238484 A1, herein Komine).
As per claim 1, Komine teaches of an office computer, comprising: a memory that stores computer executable components and a processor that executes the computer executable components stored in the memory (pg. 1, [0014] which describes the computer program product comprising a computer usable medium having a computer readable program code), wherein the computer executable components comprise:
a storing component configured to store office work deadline information output from a plurality of job applications for executing various kinds of office work; and
a deadline alert component configured to acquire the office work deadline information from the storing component and output a reminder notification without executing each of the job applications (pg. 2, [0023] which describes the system software stored in a storage of an apparatus; and pg. 3, [0033-0034] which describes using the given job deadline for completing processing and the time of completion information to actively assess whether the job is able to complete to meet the required deadline, where the system can use the estimated processing time for a job to generate an alert to remind the operator that the job must be started by a certain time in order to meet a pre-determined deadline; and pg. 3, [0037] which describes that the determination step of whether a customer-specified deadline can be met is displayed).
claim 11, it refers to a method for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Komine (US 2010/0238484 A1, herein Komine) discloses the steps are performed as an implemented method on an apparatus (pg. 1, [0011]).

As per claim 2, Komine discloses all the elements of claim 1, and further teaches wherein the deadline alert component operates during a bootstrap started by power-on (pg. 3, [0033-0034] which describes using the given job deadline for completing processing and the time of completion information to actively assess whether the job is able to complete to meet the required deadline, where the system can use the estimated processing time for a job to generate an alert to remind the operator that the job must be started by a certain time in order to meet a pre-determined deadline). Examiner submits that the concept of the alert component operating during a bootstrap as currently claimed is merely a design choice as to when the alerting component would function to perform the analysis required in providing relevant alerts to the user. Given that operational deadlines for work jobs could be constantly changing or updated, the teachings of Komine teach upon the specific operation of the alert component as affected by said changing deadlines. The specific usage of the alert component during a bootstrap started by power-on could be achieved by the user turning on/off the system and allowing the alert component as taught by Komine to be run at a particular time (i.e. during a bootstrap started by power-on). Use of such a means in lieu of those used in the references solves no stated problem and would be an 
As per claim 12, it refers to the method of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 2 above, and is therefore rejected under the same art and rationale.

As per claim 3, Komine discloses all the elements of claim 1, and further teaches wherein the deadline alert component is controlled by middleware for mediating the job applications and an operation system (pg. 1, [0014] which describes the computer program product comprising a computer usable medium having a computer readable program code; and pg. 2, [0023] which describes the system software stored in a storage of an apparatus).
As per claim 13, it refers to the method of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 3 above, and is therefore rejected under the same art and rationale.

As per claim 4, Komine discloses all the elements of claim 1, and further teaches wherein the deadline alert component displays the reminder notification prior to displaying a home screen after a start (pg. 3, [0033-0034] which describes using the given job deadline for completing processing and the time of completion information to 
As per claim 14, it refers to the method of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 4 above, and is therefore rejected under the same art and rationale.

As per claim 5, Komine discloses all the elements of claim 1, and further teaches of the application of the invention with printing jobs and related applications. While Komine does not explicitly teach of specific job applications of at least one of bill generation operations and delivery statement generation operations, Examiner 
As per claim 15, it refers to the method of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 5 above, and is therefore rejected under the same art and rationale.

As per claim 6, Komine discloses all the elements of claim 1, and further teaches of a printer and a display (pg. 2, [0023] and Fig. 6 which describes how the algorithm and related methods are implemented on the shop management system software that is stored in a storage of an apparatus (e.g. computer), as well as how the shop management apparatus is connected to the printers and other shop devices).
As per claim 16, it refers to the method of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 6 above, and is therefore rejected under the same art and rationale.

As per claim 7, Komine discloses all the elements of claim 6, and further teaches wherein the deadline alert component configured outputs the reminder notification to the display (pg. 3, [0033-0034] which describes using the given job deadline for completing processing and the time of completion information to actively assess whether the job is able to complete to meet the required deadline, where the system can use the estimated processing time for a job to generate an alert to remind the operator that the job must be started by a certain time in order to meet a pre-determined deadline; and pg. 3, [0037] which describes that the determination step of whether a customer-specified deadline can be met is displayed).
As per claim 17, it refers to the method of claim 16 used for performing the above steps.  It recites limitations already addressed by claim 7 above, and is therefore rejected under the same art and rationale.

As per claim 10, Komine discloses all the elements of claim 1, and further teaches wherein the deadline alert component is controlled by middleware not involved in executing the job applications (pg. 1, [0014] which describes the computer program product comprising a computer usable medium having a computer readable program code; and pg. 2, [0023] which describes the system software stored in a storage of an apparatus). As taught by Komine, the software/middleware that manages the alerting component is not related to the programs used for executing the specific job applications (i.e. print job execution).
As per claim 20, it refers to the method of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 10 above, and is therefore rejected under the same art and rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komine (US 2010/0238484 A1, herein Komine) in view of Pai (US 20100274682 A2, herein Pai).
As per claim 8, Komine discloses all the elements of claim 1, but fail to explicitly teach of a visual notification. Pai teaches of a distributed purchasing system including the issuance of user alerts using various communication devices, wherein the reminder notification comprises a visual notification (pg. 5, [0084] which describes the customized GUI for displaying job alerts to users, where the MANSI tool comprises a system of pop-up windows on an internet enabled personal computer, where the job alerts may be issued first by activation of an alerting pop-up window). Komine teaches of estimating processing time and implementing a job scheduling function to schedule jobs to ensure a timely completion of the jobs. Pai teaches of a distributed purchasing system for transacting e-commerce and related data management, analysis, and reporting, specifically including the issuance of user alerts using various communication devices. Both references are drawn to the management of multiple jobs and providing necessary alerts to the user regarding said jobs. Therefore, it would have been obvious 
As per claim 18, it refers to the method of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 8 above, and is therefore rejected under the same art and rationale.

As per claim 9, Komine discloses all the elements of claim 1, but fails to explicitly teach of an audio notification. Pai teaches of a distributed purchasing system including the issuance of user alerts using various communication devices, wherein the reminder notification comprises an audio notification (pg. 5, [0084] which describes the customized GUI for displaying job alerts to users, where the MANSI tool comprises a system of pop-up windows on an internet enabled personal computer, where the job alerts may be issued first by activation of an alerting pop-up window along with a modulating sound). Komine teaches of estimating processing time and implementing a job scheduling function to schedule jobs to ensure a timely completion of the jobs. Pai teaches of a distributed purchasing system for transacting e-commerce and related data management, analysis, and reporting, specifically including the issuance of user alerts using various communication devices. Both references are drawn to the management of multiple jobs and providing necessary alerts to the user regarding said jobs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Komine with the audio 
As per claim 19, it refers to the method of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 9 above, and is therefore rejected under the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Minata (US Patent 6,411,827 B1) teaches of a radio selective calling receiver and portable telephone apparatus for efficiently managing received call.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                             

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683